      Case 1:18-cv-00346-PGG-GWG Document 63 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MALIBU MEDIA, LLC,                                             :

                                                             :
                          Plaintiff,                               18 Civ. 346 (PGG) (GWG)
                                                             :
        -against-                                                  ORDER
                                                             :

JOHN RIOS,                                                   :

                                                             :

                           Defendant.                          :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge:

       This matter is before the Court to conduct an inquest for damages. In an Order dated
August 27, 2020 (Docket # 61) (“August 27 Order”), the Court required plaintiff to serve
defendant with a copy of the Court’s August 27 Order and a copy of the Proposed Findings of
Fact and Conclusions of Law. The Order required plaintiff to make service by mail at
defendant’s last known address and to do so no later than October 13, 2020.
        We will put to one side that plaintiff violated the Court’s August 27 Order by submitting
only a memorandum of law and not any proposed findings of fact. Even assuming that the
memorandum of law filed by plaintiff (Docket # 62) was sufficient, we cannot tell from the
record whether plaintiff complied with the portion of the August 27 Order requiring service. The
only Certificate of Service filed states that service was made of the memorandum and that it was
served “using CM/ECF.” (Docket # 62). This is plainly insufficient inasmuch as (1) it does not
indicate the August 27 Order itself was timely served; and (2) it did not use the method of
service required by the Court’s August 27 Order. Indeed, given that the defendant does not
receive notifications from the ECF system, it seems no method of service was used at all.
        Accordingly, if plaintiff did in fact timely mail defendant a copy of its memorandum of
law and the Court’s August 27 Order, plaintiff shall file an affidavit of service on or before
February 2, 2021 so stating. If it did not do so, it shall so inform the Court in a letter filed on or
before that date explaining why the Court’s Order was not complied with.
        SO ORDERED.
Dated: January 27, 2021
        New York, New York
